Citation Nr: 0615828	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-32 919	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) benefits. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The appellant's father, who she claims served from December 
1944 to December 1945 in a Philippine guerrilla unit 
associated with the United States Armed Forces, has no 
recognized service with the latter.  Therefore, he will 
hereinafter be referred to as the appellant's father.  

In August 2005, the appellant had a central office hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. In a July 1997 decision, the Board declined to reopen the 
appellant's claim for VA benefits for lack of new and 
material evidence, which is final.  

2.  Additional evidence received subsequent to the July 1997 
Board decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to VA benefits. 


CONCLUSIONS OF LAW

1.  The July 1997 Board decision declining to reopen the 
issue of entitlement to VA benefits for lack of new and 
material evidence is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

2.  Evidence received since the July 1997 Board decision is 
not new and material and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his/her possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the appellant received VCAA notification for 
her claim to reopen in December 2002.  The VA fully notified 
the appellant of what is required to substantiate her claim 
to reopen in the notification letter and in the October 2003 
statement of the case (SOC).  The RO notified the appellant 
as to the reasons why the claim for entitlement to VA 
benefits was not reopened in a March 2003 letter and the SOC.  
The SOC fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the claim was not reopened under the 
applicable laws and regulations based on the evidence 
provided.  Together, the notice letter and the SOC provided 
the appellant with a summary of the evidence, the applicable 
laws and regulations, and a discussion of the facts of the 
case.  VA specifically notified the appellant of the evidence 
needed to reopen the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 14.  For 
a new and material claim, this notice must include the 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her request to reopen the claim based on new and 
material evidence, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  As the Board concludes below that 
the appellant's claim cannot be reopened due to a lack of new 
and material evidence and, therefore, no disability rating or 
effective date will be assigned, there is no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the appellant was 
notified as to what type of evidence was necessary to reopen 
the claim in the December 2003 notice letter.  The appellant 
was specifically informed that there was no evidence from the 
Department of the Army of the appellant's father's service, 
and that this evidence from Army was required to reopen a 
claim for entitlement to VA benefits.  

Given the nature of this claim, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; the Board has no further duty to develop 
facts pertinent to the issue on appeal.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant contends that her father served along with 
American forces in World War II.  The appellant essentially 
contends that affidavits from Philippine agencies, signed by 
individuals who served with her father, are new and material 
evidence.  

The Board notes that the appellant's request has previously 
been before the Board.  In October 1992, the Board denied the 
appellant's claim for entitlement to payment of burial 
benefits after finding that her father had no recognized 
service with the Armed Forces of the United States and was 
not a veteran so as to confer eligibility to VA benefits.  
The appellant's request for reconsideration of this decision 
was denied by the Board in March 1994.  In July 1997, the 
Board determined that the evidence submitted to reopen the 
claim was not new and material and declined to reopen the 
claim.  Reconsideration of this determination was denied in 
May 1998.  In July 2000, the Board found that the Board's 
July 1997 decision did not contain clear and unmistakable 
error.    

In a July 1997 decision, the Board denied the appellant's 
claim to reopen the claim for entitlement to VA benefits on 
the basis that there was no new and material evidence.  That 
decision is final based on the evidence of record at that 
time.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1105.  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002). However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board notes that the evidence in front of the 
Board prior to the July 1997 decision contained verification 
that the appellant's father's did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The RO requested verification of service on 
two separation occasions, in October 1990 and June 1994.  The 
United States Army Reserve Personnel Center responded with a 
negative certification both times.   

Evidence received since the July 1997 Board decision include 
affidavits/certificates from the General Headquarters Armed 
Forces of the Philippines, the appellant's birth certificate 
and affidavit of identity, an affidavit from the widow of the 
appellant's father and the appellant's testimony from a 
August 2005 hearing.  These materials are mostly duplicates 
of evidence previously considered by the Board and RO.  
Therefore, they are not "new."  Moreover, those documents 
which have not been previously considered do not establish 
the appellant's father's service.  Only service department 
records can establish if and when a person served on 
qualifying active service.  Venturella v. Gober, 11 Vet. App. 
340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  The service department's findings are binding and 
conclusive upon VA and VA does not have the authority to 
alter the findings of the service department.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  In the present case, 
prior to the July 1997 Board decision, the United States Army 
Reserve Personnel Center certified that the appellant's 
father's did not have recognized service, and the documents 
submitted after the July 1997 Board decision cannot verify 
his service.  These documents submitted are either not 
pertinent to the issue of service or are not considered 
effective evidence to support the appellant's contention that 
her father had active service with the United States Armed 
Forces.  Due to the lack of verification of recognized 
service by the service department, the Board finds it 
unnecessary to itemize and separately discuss each piece of 
"new evidence" in the current decision.     
 
The Board recognizes that the appellant believes that her 
father served with the United States Armed Forces.  However, 
as previously noted, only service department verification can 
establish that her father served in the United States Armed 
Forces; VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served with the United States 
Armed Forces.  Duro, 2 Vet. App. at 532.  Therefore, the 
Board cannot accept verification from lay persons, the 
appellant, or Philippine agencies as proof of service.  

Accordingly, as the appellant has not submitted new and 
material evidence relevant to the nature of her father's 
service, the appellant's claim is not reopened and the Board 
does not need to address the claim on its merits.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38. C.F.R. 3.156 
(2005). 


ORDER

New and material evidence not having been presented to reopen 
a claim for entitlement to VA benefits, the benefit sought on 
appeal is denied. 




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


